Citation Nr: 1735502	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 percent, for the period prior to June 9, 2015, and in excess of 30 percent thereafter, for hypothyroidism.

4.  Entitlement to an initial evaluation in excess of 10 percent, for the period prior to November 20, 2013, and in excess of 20 percent thereafter, for status post T11-T12 compression fracture and L1 compression fracture.

5.  Entitlement to an initial evaluation in excess of 10 percent for post scaphoid fracture of the left wrist.

6.  Entitlement to an initial evaluation in excess of 10 percent for residuals of right ankle sprain.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a November 2016 rating decision the RO increased the evaluation of the Veteran's hypothyroidism from 10 percent disabling to 30 percent disabling, effective June 9, 2015, and increased the evaluation of the Veteran's status post T11-T12 compression fracture and L1 compression fracture from 10 percent disabling to 20 percent disabling, effective November 20, 2013. 

The Veteran testified at a hearing before a decision review officer (DRO) in September 2015.  A hearing was held before the undersigned Veterans Law Judge in May 2017.  Transcripts of the hearings are associated with the claims file.

The issues of increased rating for hypothyroidism; status post T11-T12 compression fracture and L1 compression fracture; post scaphoid fracture of the left wrist, and; right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2017, prior to the promulgation of a decision in the appeal, the Veteran requested at a hearing before the undersigned that the issues of entitlement to service connection for a right shoulder disability and bilateral hearing loss be withdrawn.  

2.  The Veteran's service-connected disabilities precludes substantially gainful employment effective May 2016.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for a right shoulder disability and bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an award of TDIU have been met effective May 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the May 2017 Board hearing, the Veteran indicated his desire to withdraw his appeal as to the claims of entitlement to service connection for bilateral hearing loss and a right shoulder disability.  The Board acknowledges, except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  Here, the withdrawal was made on the record at a hearing before the undersigned.  In addition, the testimony was later reduced to writing, in the form of a transcript, and this transcript was associated with the claims file.  Hence, the Board finds that the criteria for a withdrawal of an appeal has been met and there remain no allegations of errors of fact or law for appellate consideration with regard to these claims.  Accordingly, the Board does not have jurisdiction to review these issues.  The Board finds, therefore, that the Veteran's appeal as to these issues is dismissed but only to that extent.

II.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

III.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

As of January 23, 2013, the Veteran was in receipt of service-connected benefits for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; hypothyroidism, evaluated as 10 percent disabling; status post T11-T12 compression fracture and L1 compression fracture, evaluated as 10 percent disabling; residuals of scaphoid fracture of the left wrist, evaluated a 10 percent disabling; and residuals of a right ankle sprain, evaluated as 10 percent disabling.  Therefore, as of January 23, 2013, the Veteran met the schedular criteria for assignment of a TDIU.

In the Veteran's application for increased compensation based on unemployability, dated in March 2015, the Veteran reported that he had two years of college education.  The Veteran noted that he last worked full-time in April 2012 and that became too disabled to work at that time. 

After examination in June 2015 a VA examiner noted that the Veteran's wrist disability would impact the Veteran's ability to perform occupational tasks.  The examiner reported that the functional impact was difficulty with lifting and carrying objects.

In another VA examination report dated in June 2015, the examiner reported that the Veteran's thoracolumbar spine condition would impact the Veteran's ability to work due to difficulty moving and turning the neck.

On a report following a VA thyroid examination in June 2015 it was noted that the Veteran's hypothyroidism impacted his ability to work.  The impact of fatigue and mental sluggishness made work difficult.

An ankle examination report dated in June 2015 indicates that the Veteran's right ankle disability impacted the Veteran's ability to work because it caused difficulty with prolonged walking and standing.

In a VA PTSD examination report, dated in June 2015, the Veteran was noted to last work steadily as a driver in 2012.  He was terminated after being in a car accident.  He tried to take office jobs in 2013 but he could not stand being in an office environment.  He was restless, could not concentrate, and was irritable.  He was terminated from two jobs for these reasons.  The only job the Veteran felt able to do since the military was working off-shore but due to a leg injury he cannot meet the physical standards.  Upon examination the examiner noted symptoms including impairment of short- and long-term memory, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.

Records associated with a claim for Social Security Administration benefits indicate that the Veteran worked until April 2012 in jobs that required heavy physical activity.

At the hearing before the undersigned the Veteran reported that he last worked in May 2016.  He stated that he was a design engineer.  He indicated that he was terminated due to a conversation he had with another Veteran.  He was employed for six months.  The Veteran reported that he was previously employed in 2012 and that he was going to school for design engineer and graphics in the interim.  Prior to that the Veteran reported that he was in physical jobs including testing of tools.  The Veteran reported that the medications that he takes for his service-connected disabilities made his mind foggy and that stopping the medication would lead to a pain level that he believed would make him nonfunctional.

The Board finds that entitlement to TDIU is warranted beginning May 2016.  As noted above, as of January 2013 the Veteran met the schedular criteria for an award of TDIU.

The Veteran's work history includes physical employment and, thereafter, a period of work at a desk job.  Medical evidence associated with the claims file reveals that the Veteran has been noted to have impairments associated with his service connected disabilities that would impact his ability to work.  The Veteran has been found to have impairment of short- and long-term memory, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, difficulty with lifting and carrying objects, difficulty moving and turning the neck, fatigue and mental sluggishness that made work difficult, and difficulty with prolonged walking and standing.  The Board finds that these impairments render the Veteran unemployable.

The Veteran reported a period of unemployment from April 2012 to approximately December 2015.  However, the Veteran reported that he was employed for six months ending in May 2016 and that he was in school in the prior interim period.  As such, the preponderance of the evidence is against a finding that the Veteran was unemployable during the period prior to May 2016.

Therefore, entitlement to TDIU, beginning May 2016 and no earlier, is granted.


ORDER

The appeal of the issue of entitlement to service connection for a right shoulder disability is dismissed.

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU), effective May 2016 and no earlier, is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

The most recent VA medical examinations with regard to the severity of the Veteran's hypothyroidism, status post T11-T12 compression fracture and L1 compression fracture, left wrist disability, and right ankle disability were performed in June 2015.  At the hearing before the undersigned in May 2017 the Veteran reported that he had significant weight gain and muscle weakness, had experienced worsening back symptoms including spasms and freezing up, and that his right ankle had given way and he broke his left ankle in the process.  At a hearing before a DRO in September 2015 the Veteran reported left wrist pain and associated difficulty sleeping.  As this indicates that the severity of the Veteran's disabilities may have changed since the prior VA examination, the Veteran must be afforded current VA medical examinations regarding the severity of his disabilities.  38 C.F.R. §§ 4.1, 4.2; See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran receives continued care from VA.  On remand, VA treatment records dated since July 2017 should be obtained and associated with the claims file.  38 C.F.R. § 3.159.

Review of the claims file reveals that the Veteran was treated by Memorial Hermann Hospital; however, records regarding this treatment have not been obtained and associated with the claims file.  On remand, after obtaining any necessary authorization attempt to obtain and associate with the claims file the Veteran's treatment records from Memorial Hermann Hospital.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since July 2017.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Memorial Hermann Hospital.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, schedule the Veteran for VA examinations to determine the extent of his service-connected (i) hypothyroidism; (ii) status post T11-T12 compression fracture and L1 compression fracture, (iii) left wrist disability, and (iv) right ankle disabilities.  The claims file must be made available to the examiners for review in conjunction with the examinations.  All indicated tests should be performed.  The examiners are requested to delineate all symptomatology associated with, and the current severity of, the disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


